OFFICE   OF THE ATTORNEY      ~GENERAL OF TEXAS

                                     AUSTIN



ORRAW C. MANN                                         April 29, 1939
Anma""
    .UUIL


      Honorable VI.Lee O'Daniel, Governor
      Afletln,Texas
      Dear Governor OfDaniel;
                                  Opinion No. O-7



                This will aoknowledge
      your letter of April 25, 1939,
      rorm or release 'oroertaih bo
      Railroad Company, said bonds                     in suoh releaee as
                                                      e to'the State or
                                                      30,500.00, evidencing
                                                     tate of Texas during
                                                     nd December, A. D.
                                                      aaid railroad company.
                                                      a rirst lien on "that
                                                     any extending rrom the
                                                     ver at Arlington, in
                                              nd Orange, in said State."




                               ould properly be exercised by the Chief
                               absenoe of a statute directing otherwise.
                             don, you are the proper officer to bxeoute
                           n, provfded that you are satiefled that the
      bonds cover          eleatm have been paid in full in accordance
      with their provisions.
                                     Yours very truly
                                  ATTORNEYGENERAL OFTEXAS
                                  By (Signed) ROBERT E. ICEPKE
                                              Robert E. Kepke
                                                    Assistant
      REK:BT
      APFROV'ED:
      (Signed) GERALD C. bfANN
      *mmmtm?~ M!NERAI,OF TEXAS